Exhibit 10.5

API Technologies Corp.

January 9, 2011

Ken Fiske

Dear Ken:

As you are aware, API Technologies Corp. (“API” or the “Company”) and SenDEC
Corporation (“SenDEC”), along with certain other signatories, are entering into
an Agreement and Plan of Merger dated January 9, 2011, providing for the
acquisition of SenDEC by a wholly owned subsidiary of API (the “Acquisition”).
Subject to the closing of the Acquisition, we are pleased to offer you a
position with SenDEC as its Chief Executive Officer, starting on the closing
date of the Acquisition. In your position, you will report to Brian Kahn,
Chairman of API. Your services hereunder will initially be performed at SenDEC’s
principal place of business located in Fairport, NY, except for reasonable
travel required in connection with the performance of your duties for SenDEC.

1. Salary and Benefits. If you decide to join us, you will initially receive a
base salary at the annualized rate of $310,959 (the “Base Salary”), which will
be subject to standard payroll deductions and withholdings and paid in
accordance with API’s and SenDEC’s normal payroll procedures, and, will be
modified over time as described on Schedule 1 hereto. Prior to July 31, 2013
your salary (as modified over time as described in Schedule 1 shall not be
reduced without your consent.

As an employee, you are also eligible to receive benefits available to full-time
regular employees of SenDEC. These benefits currently include a 401(k) plan,
medical, dental, vision, disability, life insurance and long term care insurance
(for you and your spouse) as specified on Exhibit A. You will also be entitled
to receive additional paid time off in accordance with SenDEC’s policies as
indicated on Schedule 1. You should note that that Company and SenDEC may modify
salaries and benefits from time to time as it deems necessary.

You shall be entitled to paid time off in accordance with SenDEC’s existing PTO
policy and will receive credit towards this policy for your previous employment
at SenDEC.

2. Stock Option Grant. In addition, if you decide to join us, it will be
recommended at the first meeting of API’s Board of Directors following your
start date that you be granted a non-qualified stock option to purchase a number
of shares of API Common Stock to be determined (representing a portion of the
Acquisition option commitment) at a price per share equal

 

1



--------------------------------------------------------------------------------

to the fair market value per share of the Common Stock on the date of grant, as
determined by the Company’s Board of Directors (the “Option”). The Shares
subject to the Option shall be fully vested as of the grant date. The Option
shall be subject to the terms and conditions of the Amended and Restated API
2006 Equity Incentive Plan and a Stock Option Agreement thereunder.

3. Bonus Program. You will also be eligible to participate in the API management
bonus program as more fully described in that certain API Management Bonus Plan,
attached hereto (the “Bonus Plan”). Bonus payments will be made in accordance
with the Bonus Plan. You will be eligible to receive payments under the Bonus
Plan if you remain employed through the payment date or if your employment is
terminated by SenDEC without Cause or by you for Good Reason, in accordance with
Section 5(c) or if you die or become disabled in accordance with Section 5(b).
In all cases, your rights under the Bonus Plan will be governed by the Bonus
Plan and your participation agreement thereunder.

4. At-Will Employment. We are excited about your joining us and look forward to
a beneficial and fruitful relationship. Nevertheless, you should be aware that
your employment with SenDEC is for no specified period and constitutes at-will
employment. As a result, you are free to resign at any time, for any reason or
for no reason. Similarly, SenDEC is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We do,
however, recognize that for you to achieve the full benefit of the Bonus Plan,
you would normally need to remain an employee of SenDEC for at least three years
following the closing of the Acquisition. There are, however, certain
circumstances pursuant to which the bonuses otherwise payable under the Bonus
Plan will be paid if you separate from service prior to the end of such
three-year period. Consequently, the provisions set forth in Section 5 on
Termination will apply.

5. Termination.

(a) For Cause by SenDEC or by you without Good Reason. For purposes of this
Agreement, “Cause” shall mean, in each case, as reasonably determined by the
SenDEC Board of Directors: (i) your conviction of, or entry of a pleading of
guilty or no contest with respect to a felony or crime involving fraud;
(ii) your willful and continued breach of this Agreement, including willful and
continued failure to perform employment duties, after the Company’s Board of
Directors delivers a written demand for substantial performance and you neglect
to cure such breach to the reasonable satisfaction of the Board within thirty
(30) days of such written demand (absent cure by you, the date of such
termination for Cause under this subparagraph (ii) shall be the thirtieth day
after receipt of such written demand); (iii) your material, knowing and
intentional failure to comply with applicable laws with respect to the execution
of SenDEC’s business operations, (iv) your unauthorized use or disclosure of any
proprietary information or trade secrets of the Company or SenDEC, or (v) your
theft, fraud, embezzlement, dishonesty or similar conduct which has resulted or
is likely to result in material damage to the Company or SenDEC or any of their
customers, members, Affiliates or subsidiaries. For purposes of this Agreement,
the term “Affiliate” or “Affiliates” with respect to a particular entity shall
mean any entity or person other than such particular entity, which directly or
indirectly through one or more intermediaries controls, or is

 

2



--------------------------------------------------------------------------------

controlled by, or is under common control with, the entity. The term “control”,
including the terms “controlling”, “controlled by” and “under common control
with”, means the possession, direct or indirect, of the power to direct or cause
the direction of management and policies of such person or entity, whether
through the ownership of voting securities, by contract or otherwise.

(i) If you are terminated by SenDEC for Cause pursuant to this Section 5(a) or
resign from your position for any reason other than “Good Reason” (as defined
below), you shall be entitled to receive, within thirty (30) days of the date of
your termination, your Base Salary, employee benefits entitlements, unused
vacation days and expense reimbursement entitlements, in each case, accrued
through the date of your separation from service, and you shall have no further
rights to any other compensation (including any Base Salary or bonus under the
Bonus Plan). All other employee benefits, if any, due you following your
termination of employment for Cause pursuant to this Section 5(a) shall be
determined in accordance with the plans, policies and practices of SenDEC;
provided, however, that you shall not participate in any severance plan, policy
or program of the Company or SenDEC.

 

3



--------------------------------------------------------------------------------

(b) Disability or Death. Your employment hereunder shall terminate immediately
upon your death or if you become physically or mentally incapacitated and thus
unable for a period of one hundred twenty (120) consecutive days or one hundred
fifty (150) days during any consecutive six (6) month period to perform your
duties with substantially the same level of quality as immediately prior to such
incapacity (such incapacity is hereinafter referred to as “Disability”). Upon
termination of your employment hereunder for either Disability or death (i) you
or your estate (as the case may be) shall be entitled to receive, within thirty
(30) days of the date of your termination, your Base Salary, employee benefits
entitlements, unused vacation days, and expense reimbursement entitlements, in
each case, accrued through the date of your termination, and (ii) you or your
estate (as the case may be) shall be entitled to receive that portion of the
bonus payable in accordance with the Bonus Plan that you would have been
entitled to receive if you were still employed by SenDEC at the time the bonus
becomes payable, if ever. If your employment is terminated as a result of your
Disability as described in this Section 5(b), the Company shall (i) continue to
provide you with the same long term care, life insurance and disability benefits
provided to you immediately prior to termination, if any, as specified on
Exhibit A, from the date of such termination until the first anniversary of the
termination date, (ii) continue to provide you with the same medical benefits
provided to you immediately prior to such termination from the date of such
termination until the first anniversary of the termination date, provided that
the Company may partially fulfill this obligation to the extent allowed by
applicable law, by paying your premiums under COBRA, and you shall timely elect
COBRA coverage if requested by the Company. Except as herein provided, you or
your estate (as the case may be) shall have no further rights to any other
compensation (including any Base Salary). All other employee benefits, if any,
due to you following your termination for Disability or death shall be
determined in accordance with the plans, policies and practices of SenDEC;
provided, however, that you (or your estate, as the case may be) shall not
participate in any severance plan, policy or program of the Company or SenDEC.

(c) Without Cause by SenDEC or by You for Good Reason. Your employment hereunder
may be terminated by SenDEC without Cause (other than by reason of your death or
Disability) or by you for Good Reason following the delivery of a Notice of
Termination to the other party, provided that a termination by you with Good
Reason shall be effective only if you deliver such notice to SenDEC within
ninety (90) days of the initial existence of the Good Reason condition and
within 30 days following the delivery of the Notice of Termination for Good
Reason to SenDEC, SenDEC has failed to cure the circumstances giving rise to
Good Reason. If your employment is so terminated, then, (i) you shall be
entitled to receive, within thirty (30) days of the date of your termination,
your Base Salary, employee benefits entitlements, unused vacation days, and
expense reimbursement entitlements, in each case, accrued through the date of
your termination, and (ii) you shall be entitled to receive that portion of the
bonus payable in accordance with the Bonus Plan that you would have been
entitled to receive if you were still employed by SenDEC at the time the bonus
becomes payable, if ever. If your employment is terminated as described in this
Section 5(c), the Company shall (i) continue to provide you with the same long
term care, life insurance and disability benefits provided to you immediately
prior to termination, if any, as specified on Exhibit A, from the date of such
termination until the first anniversary of the

 

4



--------------------------------------------------------------------------------

termination date, (ii) continue to provide you with the same medical benefits
provided to you immediately prior to such termination from the date of such
termination until the first anniversary of the termination date, provided that
the Company may partially fulfill this obligation to the extent allowed by
applicable law, by paying your premiums under COBRA, and you shall timely elect
COBRA coverage if requested by the Company (collectively, the benefits described
in this sentence shall be referred to as the “Insurance Benefits”). You shall
have no further rights to any other compensation (including any additional Base
Salary). All other employee benefits, if any, due you following your termination
pursuant to this Section 5(c) shall be determined in accordance with the plans,
policies and practices of SenDEC. Notwithstanding any other provision hereof,
you acknowledge and agree that any and all payments and benefits to which you
are entitled under this Section 5(c) are conditional upon, and subject to, your
execution non-revocation of a general release and waiver of claims in the form
attached hereto as Exhibit B and provided further that such release becomes
effective and irrevocable within sixty (60) days following your termination
(“Release Deadline”). If such release does not become effective and irrevocable
by the Release Deadline you will forfeit any right to payments and benefits
under this Section 5(c), including any payments under the Bonus Plan and the
Insurance Benefits.

For purposes of this Agreement, “Good Reason” means, without your written
consent: (i) any material breach of this Agreement by the Company or SenDEC, as
applicable, including but not limited to its failure to comply with the
provisions of Sections 1, 2 or 3 of this Agreement; (ii) a material diminution
in your Base Salary, bonus eligibility or benefits eligibility other than a
diminution that is proportionate among employees of your level; (iii) any
relocation of SenDEC’s principal place of business in Fairport, NY, to a
location more than 60 miles away; (iv) a Change of Control (as defined below) of
SenDEC or API, if the Company’s obligations under the Bonus Plan are not assumed
by the acquiring corporation; or (v) voluntary retirement at any time on or
after January 1, 2012. For these purposes, “Change of Control” means a sale,
transfer, exchange or other disposition of fifty percent (50%) or more of the
stock of SenDEC or API (determined on a fully diluted, as converted basis) or a
sale, transfer or other disposition of all or substantially all of SenDEC’s or
API’s assets, provided that this definition satisfies the definition of “Change
of Control Event” within the meaning of Section 409A, as defined below.

(d) Termination by Executive without Good Reason. You may terminate your
employment hereunder without Good Reason following the delivery of a Notice of
Termination to SenDEC; such termination to be effective no less than two
(2) weeks following such Notice of Termination. Upon your termination pursuant
to this Section 5(d), you shall be entitled to receive, within 30 days of the
date of termination, your Base Salary, employee benefits entitlements, expense
reimbursement entitlements, unused vacation days and expense reimbursement
entitlements, in each case, accrued through the date of such termination and
payable within 30 days of the date of your termination, and you shall have no
further rights to any other compensation (including any Base Salary or bonus
under the Bonus Plan). All other employee benefits, if any, due you following
termination pursuant to this Section 5(d) shall be determined in accordance with
the plans, policies

 

5



--------------------------------------------------------------------------------

and practices of SenDEC; provided, however, that you shall not participate in
any severance plan, policy or program of the Company or SenDEC.

(e) Notice of Termination. Any purported termination of employment by SenDEC or
you shall be communicated by a written Notice of Termination to you or SenDEC,
as the case may be, delivered in accordance with Section 12(b) hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in the Agreement relied upon,
the date of termination, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of employment under the
provision so indicated. The date of termination of your employment shall be the
date so stated in the Notice of Termination, which shall be subject to the
provisions for cure set forth in this Section.

(f) Change of Control. In the event of a Change of Control of SenDEC or API, if
the Company’s obligations under the Bonus Plan are not assumed by the acquiring
corporation, the amount of the bonus payable under the Bonus Program from and
after the date of the Change of Control will accelerate, and the Company will
pay you the aggregate amount of the bonus you would be entitled to under the
Bonus Program from and after the date of the Change of Control, as if you had
remained an employee through the third anniversary of the closing, calculating
such amount as if 100% of the milestones occurring after the Change of Control
had been achieved, and such amount shall be payable within 30 days of the date
of termination.

6. For purposes of federal immigration law, you will be required to provide to
the Company documentary evidence of your identity and eligibility for employment
in the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

7. We also ask that, if you have not already done so, you disclose to the
Company any and all agreements relating to your prior employment that may affect
your eligibility to be employed by SenDEC or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with SenDEC, you will not engage in any other employment, occupation,
consulting, or other business activity directly related to the provision of
printed circuit board assembly services (the “Business”), nor will you engage in
any other activities that conflict with your obligations to SenDEC or the
Company, provided that during the term of your employment you may engage in
(A) management of non-conflicting personal investments, or (B) services on
behalf of non-profit institutions, in each case so long as such activities do
not interfere or conflict with your obligations hereunder. For purposes hereof,
each of the Company and SenDEC agrees that your involvement with SenDEC Products
Inc., including, but not limited to, acting as a Board Member and assisting
during the transition period to facilitate the separation of the SenDEC products
division as a new company, is not competitive with the Business.

 

6



--------------------------------------------------------------------------------

8. As a SenDEC employee, you will be expected to abide by Company and SenDEC
rules and standards. You will be specifically required to sign an acknowledgment
that you have read and that you understand the Company’s rules of conduct, which
are included in the Company Handbook.

9. As a condition of your employment, you will also be required to sign and
comply with an At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement, which requires, among other provisions,
the assignment of patent rights to any invention made during your employment at
SenDEC, and non-disclosure of proprietary information. In the event of any
dispute or claim relating to or arising out of our employment relationship, you
and the Company agree to an arbitration in which (i) you are waiving any and all
rights to a jury trial but all court remedies will be available in arbitration,
(ii) we agree that all disputes between you and the Company shall be fully and
finally resolved by binding arbitration, and (iii) all disputes shall be
resolved by a neutral arbitrator who shall issue a written opinion.

10. Covenant Not to Compete and Non-Solicitation

(a) Covenant Not to Compete. I agree that during the course of my employment and
until the later to occur of (i) four years from the date of the consummation of
the Acquisition and (ii) one (1) year immediately following the termination of
my relationship with SenDEC (the “Restricted Period”) whether I resign
voluntarily or am terminated by SenDEC involuntarily, I will not, without the
prior written consent of the Company, whether paid or not: (i) serve as a
partner, principal, licensor, licensee, employee, consultant, officer, director,
manager, agent, Affiliate, representative, advisor, promoter, associate,
investor, or otherwise for, (ii) directly or indirectly, own, purchase, organize
or take preparatory steps for the organization of, or (iii) build, design,
finance, acquire, lease, operate, manage, control, invest in, work or consult
for or otherwise join, participate in or affiliate myself with, any business
whose business, products or operations are in any respect competitive with the
Business; provided, however, nothing in this Agreement will prevent me from
owning a passive interest of not more than two (2%) of any entity that may be
competitive with the Business. The foregoing covenant shall cover my activities
in every part of the Territory. “Territory” shall mean (i) all counties in the
State of New York; (ii) all other states of the United States of America from
which SenDEC or the Company derived revenue or conducted business at any time
during the two-year period prior to the date of the termination of my
relationship with SenDEC; and (iii) any other countries from which SenDEC or
Company derived revenue or conducted business at any time during the two-year
period prior to the date of the termination of my relationship with SenDEC.
Should I obtain other employment during my employment with SenDEC or the Company
or during the Restricted Period, I agree to provide written notification to the
Company as to the name and address of my new employer, the position that I
expect to hold, and a general description of my duties and responsibilities, at
least three (3) business days prior to starting such employment; provided that
the foregoing shall not be interpreted to require, and I agree that I

 

7



--------------------------------------------------------------------------------

will not, provide to the Company or SenDEC any proprietary technical information
or customers information belonging to my new employer.

(b) Non-Solicitation.

(i) Non-Solicitation of Customers. I agree that during the Restricted Period
whether I resign voluntarily or am terminated by SenDEC involuntarily, I shall
not contact, or cause to be contacted, directly or indirectly, or engage in any
form of oral, verbal, written, recorded, transcribed, or electronic
communication with any Customer for the purposes of conducting business that is
competitive or similar to the Business for the purpose of disadvantaging the
Company’s or SenDEC’s business in any way. For the purposes of this Agreement,
“Customer” shall mean all persons or entities that have used SenDEC’s or the
Company’s services at any time during the two-year period preceding the
termination of my employment with SenDEC. I further acknowledge and agree that
the identity of the Customers is not readily ascertainable or discoverable
through public sources, and that SenDEC’s or the Company’s list of Customers was
cultivated with great effort and secured through the expenditure of considerable
time and money by SenDEC and the Company.

(ii) Non-Solicitation of Employees. I agree that during the Restricted Period,
whether I resign voluntarily or am terminated by SenDEC involuntarily, I will
not directly or indirectly hire, solicit, or recruit, or attempt to hire,
solicit, or recruit, any employee of SenDEC or the Company to leave their
employment with SenDEC or the Company, nor will I contact any employee of SenDEC
or the Company, or cause an employee of SenDEC or the Company to be contacted,
for the purpose of leaving employment with SenDEC or the Company. This shall not
prohibit contact of an employee by an employment recruiter or other such third
party as part of a general solicitation that is not specifically targeted at
employees of SenDEC or the Company on my behalf.

(iii) Non-Solicitation of Others. I agree that during the Restricted Period,
whether I resign voluntarily or am terminated by SenDEC involuntarily, I will
not solicit, encourage, or induce, or cause to be solicited, encouraged or
induced, directly or indirectly, any franchisee, joint venture, supplier, vendor
or contractor who conducted business with SenDEC or the Company at any time
during the two year period preceding the termination of my employment with
SenDEC or the Company, to terminate or adversely modify any business
relationship with SenDEC or the Company or not to proceed with, or enter into,
any business relationship with SenDEC or the Company, nor shall I otherwise
interfere with any business relationship between SenDEC or the Company and any
such franchisee, joint venture, supplier, vendor or contractor.

(c) Acknowledgements. I acknowledge that I will derive significant value from
SenDEC’s agreement to (i) pay me a salary, (ii) grant me the Option, (iii) make
me eligible to receive employment benefits and to participate in the Bonus Plan,
and (iv) provide me with the confidential information of the Company and SenDEC
to enable me to optimize the performance of my duties to SenDEC. I further
acknowledge that my fulfillment of the obligations (i) neither to disclose nor
to

 

8



--------------------------------------------------------------------------------

use the Company’s Confidential Information other than for the Company’s
exclusive benefit, and (ii) my obligations not to compete and not to solicit
contained in subsections (a) and (b) above, are necessary to protect SenDEC’s
and the Company’s Confidential Information and, consequently, to preserve the
value and goodwill of SenDEC and the Company. I also acknowledge the time,
geographic and scope limitations of my obligations under subsections (a) and
(b) above are fair and reasonable in all respects, especially in light of
SenDEC’s and the Company’s need to protect their Confidential Information and
the international scope and nature of SenDEC’s and the Company’s business, and
that my compliance the restrictions on competition and solicitations of
customers or others during this period within the Territory as described above
do not preclude me from seeking other forms of gainful employment.

(d) Separate Covenants. The covenants contained in subsections (a) and (b) above
shall be construed as a series of separate covenants, one for each city, county
and state of any geographic area in the Territory. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in subsections (a) and (b) above. If, in any judicial or
arbitral proceeding, a court or arbitrator refuses to enforce any of such
separate covenants (or any part thereof), then such unenforceable covenant (or
such part) shall be eliminated from this offer letter to the extent necessary to
permit the remaining separate covenants (or portions thereof) to be enforced. In
the event that the provisions of subsections (a) and (b) above are deemed to
exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law. In the event that
the applicable court or arbitrator does not exercise the power granted to it in
the prior sentence, I, SenDEC and the Company agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.

11. Section 409A.

(a) Construction. To the extent that any amount or benefit under this Agreement
is subject to (and not exempt from) Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and other guidance promulgated thereunder
(“Section 409A”), then, with respect to such amount or benefit, this Agreement
shall be construed to comply with Section 409A. Amounts payable pursuant to the
Bonus Plan, including following a termination pursuant to Section 5(b) or 5(c),
are intended to comply with Section 409A as amounts payable on a specified time
or fixed schedule in accordance with Treas. Reg. Section 1.409A-3(i)(1)(i). In
the event that a termination under Section 5(c) occurs at a time during the year
that would allow the Release Deadline to be in taxable year following the
taxable year of a scheduled Bonus Plan payment, then such payment shall occur on
the Release Deadline.

(b) Separation from Service. A termination of employment shall not be deemed to
have occurred with respect to any amount or benefit that is subject to
Section 409A unless

 

9



--------------------------------------------------------------------------------

such termination of employment or services meets the definition of “separation
from service” within the meaning of Section 409A. Any references to
“termination”, “termination of employment”, “employment termination” or “date of
termination” or like references shall be deemed to be references to “separation
from service” within the meaning of Section 409A or date of such “separation
from service”.

(c) Six Month Wait for Key Employees. Notwithstanding anything to the contrary
in this Agreement, if you are a “specified employee” within the meaning of
Section 409A at the time of your termination, then the severance and benefits
payable to you pursuant to this Agreement (other than due to death), if any, and
any other severance payments or separation benefits which may be considered
deferred compensation under Section 409A, which are otherwise due to you on or
within the six (6) month period following your termination will accrue during
such six (6) month period and will become payable in a lump sum payment on the
date six (6) months and one (1) day following the date of your termination of
employment or the date of death, if earlier. All subsequent deferred
compensation severance benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.

(d) Reimbursements and In-Kind Benefits. To the extent that any taxable
reimbursements of expenses or in-kind benefits are provided, they shall be made
in accordance with Section 409A, including, but not limited to the following
provisions: (i) the amount of any such expense reimbursement or in-kind benefit
provided during a service provider’s taxable year shall not affect any expenses
eligible for reimbursement in any other taxable year; (ii) the reimbursement of
the eligible expense shall be made no later than the last day of the service
provider’s taxable year that immediately follows the taxable year in which the
expense was incurred; and (ii) the right to any reimbursement shall not be
subject to liquidation or exchange for another benefit or payment.

12. Miscellaneous.

(a) Governing Law and Forum Selection. This Agreement shall be governed by and
interpreted under the internal laws of the State of New York, without giving
effect to the principles of conflict of laws of such State. With respect to any
suit, action or other proceeding arising from (or relating to) this Agreement,
the Company, SenDEC and Employee hereby irrevocably agree to the exclusive
personal jurisdiction and venue of the federal and state courts located within
Monroe County, New York.

(b) Notices. Any notice, demand or request required or permitted to be given by
either the Company, SenDEC or you, shall be in writing and shall be deemed given
when delivered personally or deposited in the U.S. mail, First Class with
postage prepaid, and addressed to the parties, in the case of the Company, at
2200 Smithtown Avenue, Ronkonkoma, N.Y., 11779, attn: Chairman of the Board,
and, in the case of SenDEC at 72 Perinton Parkway, Fairport, N.Y., 14450, attn:
Chief Executive Officer, with a copy to the Company, and in the case of you, at
the current address set forth in SenDEC’s employment file maintained for you, or
such other address as a

 

10



--------------------------------------------------------------------------------

party may request by notifying the other in writing.

To indicate your acceptance of the Company’s offer and acknowledgement of the
general statement regarding overtime pay required by the State of New York,
please sign and date this letter in the space provided below. This letter, along
with any agreements relating to confidential information between you and SenDEC,
set forth the terms of your employment with SenDEC and supersede any prior
representations or agreements relating to your employment, including any
employment or compensation agreements between SenDEC and you. This letter,
including, but not limited to, its at-will employment provision, may not be
modified or amended except by a written agreement signed by the Company
President and you. This letter may be executed in several counterparts each of
which will be deemed to be an original but together will constitute one and the
same instrument.

(the remainder of this page is intentionally blank)

 

11



--------------------------------------------------------------------------------

We look forward to your favorable reply and to working with you at SenDEC.

 

Sincerely,

/s/    Jonathan Pollack        

Jonathan Pollack Vice President

Mandatory General Statement Regarding Overtime Pay in New York State:

Most employees in New York State must be paid overtime wages of 1 1/2 times
their regular rate of pay for all hours worked over 40 hours in a workweek. A
very limited number of specific categories of employees must be paid overtime at
a lower rate or not at all.

I have been notified of my wage rate, overtime rate, and designated pay day on
the date given below, and accept the Company’s offer of employment:

 

Signature:  

/s/ Ken Fiske

Name:   Ken Fiske Date:  

January 9, 2011

Enclosures:

Schedule 1 – Salary and Paid Time Off

Bonus Plan

At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement

Exhibit A – Specified Benefits

Exhibit B – Release Agreement

 

12



--------------------------------------------------------------------------------

SCHEDULE 1

Year 1:

Salary = $310,959

Paid Time Off = Six (6) weeks

Year 2:

Salary = $248,767 (80%)

Paid Time Off = Eleven (11) weeks

Year 3:

Salary = $186,576 (60%)

Paid Time Off = Sixteen (16) weeks

 

13